SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-15260 Element 21 Golf Company (Exact name of Registrant as specified in its charter) Delaware 88-0218411 (State or other jurisdiction of incorporation or organization) (Internal Revenue Service Employer Identification No.) 200 Queens Quay East, Unit #1, Toronto, Ontario, Canada, M5A 4K9 (Address of Principal Executive Offices) 416-362-2121 Registrant’s telephone number, including area code Indicate by check whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the last practicable date,21,266,467 shares of common stock, par value $0.01 per share as of May 14, 2010. 1 Element 21 Golf Company and Subsidiaries INDEX Page Number PART I. FINANCIAL INFORMATION Item 1 Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2010and June 30, 2009 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Nine and Three Months Ended March 31, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 and 2009 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures About Market Risk 21 Item 4 Controls and Procedures 21 PART II OTHER INFORMATION Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Defaults upon Senior Securities 21 Item 6 Exhibits 22 SIGNATURES 23 EXHIBITS 24 2 PART 1 - FINANCIAL INFORMATION Item 1 - Financial Statements ELEMENT 21 GOLF COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, 2010 June 30, 2009 - ASSETS - CURRENT ASSETS: Cash and cash equivalents (includes restricted cash of $72,040, Note 13) $ $ Short-term investments - Accounts receivable - net of allowance for doubtful accounts of $23,328 Inventories Prepaid expenses TOTAL CURRENT ASSETS FIXED ASSETS, NET INTANGIBLE ASSET SUBJECT TO AMORTIZATION,NET - TOTAL ASSETS $ $ - LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) - CURRENT LIABILITIES: Accounts payable $ $ Royalty payable Accrued expenses Deferred revenue - Dividends payable - Due to Zeroloft Corp. - Loan payable – shareholder Convertible Debenture, net of debt discount of $0 - TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Accounts payable - related parties Loans and advances – officer/shareholder TOTAL LONG-TERM LIABILITIES SHAREHOLDERS’ EQUITY (DEFICIT): Preferred stock, $.10 par value, authorized undesignated 2,447,000 shares, no shares issued and outstanding - - Series A Convertible Preferred stock, $.001 par value, authorized 2,200,000 shares, 2,113,556 shares issued and outstanding as of March 31, 2010 and June 30, 2009 Series B Convertible Preferred stock, $.10 par value, authorized 353,000 shares, 352,945 sharesand 294,126 issued and outstanding as ofMarch 31, 2010 and June 30, 2009, respectively Common stock, $.01 par value; 300,000,000 shares authorized, 20,756,934 and 9,592,363 issued and outstanding at March 31, 2010 and June 30, 2009, respectively Additional paid-in capital Accumulated deficit ) (25,663,727 ) TOTAL SHAREHOLDERS’EQUITY (DEFICIT) (1,470,565 ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) $ $ See notes to condensed consolidated financial statements 3 ELEMENT 21 GOLF COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE AND THREE MONTHS ENDED MARCH 31, 2 (Unaudited) Nine months Ended March 31, Three months Ended March 31, REVENUES $ COSTS OF SALES GROSS PROFIT GENERAL ANDADMINISTRATIVE EXPENSES LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income Interest expense ) Derivative income - - ) LOSS BEFORE PROVISION FOR INCOME TAXES ) Provision for income taxes - NET LOSS $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average shares outstanding See notes to condensed consolidated financial statements. 4 ELEMENT 21 GOLF COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Compensatory common stock and warrants Depreciation Amortization of intangible asset - Amortization of debt discount ) Non-cash foreign exchange - Derivative liability income - ) Accrued interest ) Changes in: Accounts receivable ) ) Inventories Prepaid expenses ) ) Accounts payable, accrued expenses and royalty payable Deferred revenue ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of short-term investment ) - Purchase of fixed assets ) - Net cash used in investing activities ) - CASH FLOWS FROM FINANCING ACTIVITIES: Loans and advances received by officers/stockholders - Repayment of short term debt ) ) Proceeds from issuance of convertible note - Exercise of warrants - Net cash provided by financing activities DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $
